HOLMES, Judge.
The prior majority opinion of this court, 50 Ala.App. 418, 280 So.2d 107 having been reversed and remanded to- this court, and in compliance with the supreme court’s decision, this cause is now remanded to the circuit court with directions for that court to remand the cause to the Tenure Commission with directions that the Tenure Commission make definite findings as to whether or not the transfer of Arthur Baugh was such a transfer as to- change his “status” as defined by the supreme court. Further, if the action of the Board of Education in transferring Arthur Baugh was for political or personal reasons, or unjust, the Tenure Commission should state the basis for their findings as directed by the supreme court in 291 Ala. 273, 280 So.2d 114.
Reversed and remanded with directions.
WRIGHT, P. J, and BRADLEY, J., concur.